     Case 2:19-cv-01191-JAM-CKD Document 52 Filed 12/22/20 Page 1 of 1


 1   BRUCE A. KILDAY, ESQ., SB No. 66415
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     DANIELLE J. WILLIAMS, ESQ., SB No. 317229
 4     Email: dwilliams@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 5   Attorneys at Law
 6   601 University Avenue, Suite 150
     Sacramento, CA 95825
 7   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 8
     Attorneys for Defendant RYAN McMAHON
 9
10                                       UNITED STATES DISTRICT COURT

11                                      EASTERN DISTRICT OF CALIFORNIA
12
13   KORI MCCOY, et al.,                                     ) Case No.: 2:19-cv-1191-JAM-CKD
                                                             )
14                                           Plaintiffs,     ) NOTICE OF APPEARANCE
                                                             )
15
                                  vs.                        )
16                                                           )
     CITY OF VALLEJO, et al.                                 )
17                                                           )
                                             Defendants.     )
18
19            Attorney DERICK E. KONZ of the law firm of Angelo, Kilday & Kilduff, LLP, has joined

20   in as attorney of record for Defendant RYAN MCMAHON in this matter.

21            Pursuant to Fed.R.Civ.P. 5, Derick E, Konz requests email notification of all e-filings in

22   this matter. Derick Konz’ email address is: dkonz@akk-law.com.

23      Dated: December 22, 2020                                  ANGELO, KILDAY & KILDUFF, LLP
24
                                                                         /s/ Derick E. Konz
25                                                                By:_________________________________
                                                                     DERICK E. KONZ
26                                                                   Attorneys for Defendant RYAN
27                                                                   MCMAHON

28


                                                            -1-
                                                    NOTICE OF APPEARANCE
     {Notice of Appearance (DEK);00189526}
